Citation Nr: 1714897	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  05-08 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left ear hearing loss on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1999 to December 2001.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, in which the RO granted service connection for left ear hearing loss and assigned an initial 10 percent rating, effective May 29, 2003.  

In May 2007 and February 2009, the Board remanded the claim for a higher initial rating for left ear hearing loss for additional development of the evidence and for consideration of a higher rating on an extraschedular basis.  In May 2010, the Board bifurcated the issue on appeal and denied an initial schedular rating in excess of 10 percent for left ear hearing loss and remanded the matter of a higher initial rating for left ear hearing loss on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1).  In January 2012, the Board denied an initial rating in excess of 10 percent for left ear hearing loss on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1).  

The Veteran appealed the January 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2013 memorandum decision, the Court vacated the Board decision and found that VA failed to meet its duty to assist in that the medical examination (and ultimately the opinion from the Director of Compensation Service) relied upon to decide the case did not consider the functional effects of the Veteran's left ear hearing loss and was therefore inadequate.  

In April 2014 and February 2016, the Board remanded the claim for a higher initial rating for left ear hearing loss on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1) for further development, consistent with the findings in the Court's July 2013 memorandum decision.  The Veteran was afforded a May 2016 VA examination.  This examination report fully described the functional effects caused by the Veteran's left ear hearing loss disability and incorporated personal information regarding the impact of the Veteran's hearing loss disability on his activities of daily living and employment.  Also pursuant to the Board remand, an October 2016 decision from the Director of Compensation Services was obtained regarding extraschedular consideration.  Accordingly, the AOJ substantially complied with the Board's remand instructions and the Board can proceed with the adjudication of the appeal.  Stegall v. West, 11 Vet. App. 268 (1998).       
              

FINDING OF FACT

The symptoms associated with the Veteran's left ear hearing loss are contemplated by the schedular rating criteria and the current 10 percent rating for left ear hearing loss is commensurate with the average earning capacity impairment due to the Veteran's hearing loss disability.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for left ear hearing loss, on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1), are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to a rating in excess of 10 percent for his service-connected left ear hearing loss on the basis of an extraschedular consideration.  Specifically he asserts that his left ear hearing loss has hindered his ability to interview for jobs because he must constantly ask for questions to be repeated or he has to turn his head oddly to hear what is said and no one will hire someone who acts strangely or admits to having a hearing loss disability.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  
The law provides that disability ratings are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluation.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per seconds.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100.

The VA Rating Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Under those circumstances, where the schedular evaluations are found to be inadequate, a veteran may be awarded a rating higher than that encompassed by the schedular criteria.  38 C.F.R. § 3.321(b)(1).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  Id.

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  
Considering the pertinent evidence of record in light of the above, the Board finds that the criteria for assignment of an initial rating in excess of 10 percent for left ear hearing loss, on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1), have not been met.  Specifically, the Board finds that the evidence adequately addresses the functional effects of the Veteran's left ear hearing loss.  

Throughout the appeal period, several VA auditory examinations have been conducted.  In June 2004 and April 2009, the Veteran reported to the VA examiners that he has difficulty understanding when people are speaking on his left side, especially when there is background noise.  In November 2010 and December 2010 addendum opinions, the audiologist opined that generally, a unilateral loss will cause a person to have difficulty understanding speech in the presence of background noise and when the speaker is on the side with the hearing loss.  However, she opined that the Veteran should be able to secure and maintain gainful employment in spite of the unilateral hearing loss.  In March 2011, the Director of Compensation Services denied entitlement to an extraschedular evaluation in excess of 10 percent for left ear hearing loss on the basis that the record does not present evidence of an exceptional or unusual disability picture, evidence of frequent periods of hospitalization, or an interference with employment.  

In January 2012 the Board denied the claim and the Court vacated the Board's denial in July 2013 on the basis that the VA examination reports and the Director of Compensation Services' opinion did not adequately consider the Veteran's functional effects of left ear hearing loss in light of Martinak v. Nicholson, 21 Vet. App. 447 (2007), specifically his lay contentions regarding his difficulty interviewing for jobs.  

Pursuant to the July 2013 memorandum decision, the claim was remanded in April 2014 to obtain an adequate VA examination report that discusses the functional impact of the Veteran's left ear hearing loss.  A June 2014 VA examiner determined that the Veteran's hearing loss does not impact his ordinary conditions of daily life, to include his ability to work.  In December 2014, the Director of Compensation Services again denied entitlement to an extraschedular rating on the basis that the Veteran's hearing loss does not impact the Veteran's ordinary conditions of daily living or present any evidence of an exceptional or unusual disability picture.  

The Board remanded the claim in February 2016 in order to obtain a VA examination report that specifically addresses the Veteran's contentions.  A May 2016 VA examination report addressed the Veteran's contentions regarding the impact of his left ear hearing loss on his employment and conditions of daily life.  The examiner acknowledged the Veteran's reports of difficulty hearing conversations at long distances, that he has to face the speaker during a conversation, and that he requires people to repeat themselves.  The examiner also specifically highlighted the Veteran's concern that his hearing loss disability impacts his ability to interview and that he believes it limits his career options.  The examiner opined that a unilateral loss will cause a person to have difficulty understanding speech in the presence of background noise when the speaker is on the side with the hearing loss and when attempting to localize sound in the environment.  It can also cause difficulty hearing at distances.  However, the examiner said this Veteran should be able to secure and maintain gainful employment in spite of unilateral hearing loss with the use of amplification in any employment setting which can accommodate for the potential barriers to communication.  The examination report addressed the Veteran's contentions regarding the impact of his hearing loss on his daily activities and employment and specifically discussed the functional impact of this Veteran's hearing loss.  As the May 2016 examination report is specific to this Veteran's functional limitations regarding his unilateral hearing loss, the examination report is adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In October 2016, the Director of Compensation Services denied the claim.  The Director specifically acknowledged the Veteran's contentions that his left ear hearing loss impacts his ability to interview for a job and that his hearing loss discourages employers from hiring him.  The Director also discussed that the Veteran could work in a situation that he could use amplification.  The Director acknowledged the Veteran's contentions but concluded that since the rating criteria for hearing loss considers decibel hearing loss and speech discrimination percentage, the symptoms of impaired hearing and difficulty understanding conversation were adequately considered by the rating criteria.  The Board finds the October 2016 statement from the Director of Compensation Services to be highly probative evidence that the Veteran is not entitled to an extraschedular evaluation given that this decision is based on a thorough VA examination report.  

Moreover, it is essential to note that during the pendency of this appeal, the Court recently held that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure."  Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319 (Vet. App. March 17, 2017).  The Court further states that when a Veteran's "hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria."  Id.  Moreover, the Court held that Martinak v. Nicholson, 21 Vet. App. 447 (2007), "imposes neither a general requirement on the Board to engage in an extraschedular analysis nor specific requirements on the Board once it decides that an extraschedular discussion is warranted."  Doucette, No. 15-2818, *11 (March 6, 2017).      

Doucette v. Shulkin is directly applicable to the instant case.  As discussed above, the Veteran contends that he is entitled to a higher initial rating on an extraschedular basis for left ear hearing loss because he asserts that his left ear hearing loss has hindered his ability to interview for jobs and that he is required to ask people to repeat questions.  The holding in Doucette clearly states that difficulty understanding speech or hearing sounds in various contexts are contemplated by the schedular rating criteria and therefore such manifestations of hearing loss are not for extraschedular consideration.  Moreover, Doucette clarifies that Martinak does not impose specific requirements on the Board regarding an extraschedular discussion.  In light of Doucette, as well as the probative May 2016 VA examination report and the October 2016 opinion from the Director of Compensation Services, the Board finds that the Veteran's lay statements regarding his difficulty understanding questions and conversations in both a work and social setting are adequately considered by the rating criteria.  

The Board notes that the Veteran has also reported ringing of the ears, as well as occasional ear pain and popping.  See March 2005 VA Form 9.  The Veteran is service-connected for tinnitus which accounts for his reported symptoms of ringing of the ears.  In regards to the Veteran's reports of occasional ear pain and popping, the Board cannot find that these symptoms warrant a higher initial rating for left ear hearing loss on an extraschedular basis.  Initially, the Veteran has not consistently reported these symptoms.  During an April 2010 VA audiology consult, the Veteran reported his pain level as zero out of ten.  During the June 2014 VA examination, he reported occasional bilateral ear pain but denied drainage, dizziness, or general pain with no history of recent ear infections and no history of ear surgery.  During the May 2016 VA examination, the Veteran reported no complaints of general pain.  Moreover, the Veteran is not competent to associate any occasional ear pain or popping to his service-connected left ear hearing loss as he does not have the required medical expertise.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that a lay claimant is not competent to provide evidence as to complex medical questions).  Additionally, the medical evidence of record does not affirmatively relate his current reports of occasional ear pain and popping to his service-connected left ear hearing loss.  As the Veteran's current reports of occasional ear pain or popping have not been directly associated with his service-connected left ear hearing loss, the Board cannot find that such symptoms warrant extraschedular consideration.    

In light of the recent holding in Doucette v. Shulkin, as well as the highly probative May 2016 VA examination report and the October 2016 opinion from the Director of Compensation Services, the Board finds that entitlement to a higher initial rating in excess of 10 percent for service-connected left ear hearing loss on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of a higher extraschedular rating, that doctrine is not applicable in this appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

	(CONTINUED ON NEXT PAGE)
ORDER

An initial rating in excess of 10 percent for left ear hearing loss on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1) is denied.    




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


